Title: John Barnes to Thomas Jefferson, 3 July 1818
From: Barnes, John
To: Jefferson, Thomas


          
            
              Dear Sir—
              George Town Coa 3d July 1818.
            
            Your very particular favr 28h Ulto Covering—“I know not from whom the inclosed letter to Wanscher comes—nor whether he is still living, I suppose, it is from Germany. and invoke your Charity to dispose of it according to Circumstances.—I do it, with the more pleasure—as it gives me New Occasion to Repeat to you—the Assurance of my Constant friendship and Respect.”—
            So unexpected address (respecting myself) and withal, coming thro your hands without—a further Clew whereby to unravel this mysterious Appearance—I cannot allow my self the liberty—of breaking—no less—then three confidential Seals—if any, the least you have—I shall be happy to receive them, and thereby—not only satisfy my curiosity—but justify—(if need be) any Agency that may possibly Occur in its Contents—respecting—
            Sir—
            
              your very Obedt servant
              John Barnes,
            
          
          
            PS. let me ask the favr of you—to open said letter. its contents may indicate some other person—it is however to be presumed my Name Accompanied—the letter to you,—
          
        